DETAILED ACTION
This communication is in response to Applicant’s amendment filed 11/23/2021. Claims 3-4, 6-7, 11 and 18 have been amended. Claims 1-21 are pending and are directed towards methods for BIOMETRIC GENERATE OF A ONE-TIME PASSWORD ("OTP") ON A SMARTWATCH. Claims 1-21 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/929,239 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
	In view of Applicant’s amendment and argument filed on 11/23/2021, examiner withdraws the specification objection, claims objection, 35 USC 112(b) rejections and the double patent rejection. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are:
A. Shantharam et al. U.S. Patent Pub. No. 2020/0128594 A1
B. Yang et al. U.S. Patent Pub. No. 2014/0351911 A1 
C. Huazhang et al. CN 109547196 A
D. Boodaei et al. U.S. Patent Pub. No. 2021/0073359 A1
E. Von Krogh U.S. Patent No. 8,281,375 B2
Shantharam discloses a method for establishing a pairing between a mobile device and a smart wearable device, by generating and assigning a unique code for each of the detected plurality of smart wearable devices respectively. The unique code is shared with all the connected smart devices in the communicative range of the mobile device. The smart devices receive the corresponding unique codes and display the code on their respective displays. A request to establish a pairing connection is generated in response to an activity of a user in respect of the at least one smart wearable device and a communication is established between the at least one smart wearable device and the mobile device displaying the same unique code.
Yang discloses a request to generate a secure token is received from a user and/or application running on the user's device. In certain embodiments, the request may comprise an indication of a type of secure token and/or a method of computation that is to be used to generate the secure token, such as HOTP token generation and/or TOTP token generation processes, the secure token may be generated based on a secure key provisioned to the client device by an authentication service system and/or another trusted authority, the generated secure token may be provided to the user via an interface of a client device, for transmission to the server.

Boodaei discloses receiving a biometrical identifications using a smartwatch via authentication system integrated in client device for authenticating a user according to a secure One Time Password OTP.
Von Krogh discloses a list 202 of values to match with a first token. These values are themselves OTP token values generated by a secured verification site 112, or, in some embodiments, a site 113 and the servers used to maintain each of these respective sites. A user, such as user 106, may generate their own first OTP token values using, for example, one of the devices 101 and compare a first one of these OTP token values to the values on the list 202. Also illustrated is a text box 203 wherein a user, such as user 106, may input a second OTP token value generated by one of the devices 101. Once entered, a send token button 204 is executed. Collectively the list 202 and text box 203 allow for two factor authentication.
The prior arts of record fail to teach alone or in combination the limitations of independent claim 1 “A method for generating a one-time password ("OTP") on a smartwatch, the smartwatch being in communication with a smartphone, the method comprising: generating a 
The prior arts of record fail to teach alone or in combination the limitations of independent claim 15 “A method for generating a transaction signing one-time password ("OTP") on a smartwatch, the smartwatch being in communication with a smartphone, the method comprising: generating a request for a token list at a smartwatch application, said smartwatch application being associated with the smartwatch […] using a third-party library to retrieve the token list stored on secure storage on the smartphone; […] receiving, at the smartwatch application, a user selection of a token from the token list; […] upon receipt of the secure entry code, control total and biometric identifier at the smartwatch application, packaging the secure entry code, control total and biometric identifier into a packaged transaction signing OTP request;  […] receiving the transaction signing OTP request at the smartphone application; accessing the third-party library located on secure storage; generating the transaction signing OTP within the third-party library located within the smartphone application; transmitting the generated transaction signing OTP, via the secure wireless communication, from the smartphone application to the smartwatch application.” In combination with other cited limitations.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALID M ALMAGHAYREH whose telephone number is (571)272-0179. The examiner can normally be reached Monday - Thursday 8AM-5PM EST & Friday variable.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SALEH NAJJAR can be reached on (571)272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 



Respectfully Submitted

/KHALID M ALMAGHAYREH/Examiner, Art Unit 2492                                                                                                                                                                                                        
/SALEH NAJJAR/Supervisory Patent Examiner, Art Unit 2492